Exhibit 10.1

Beijing AmazGame Age Internet Technology Co., Ltd.

Beijing Gamease Age Digital Technology Co., Ltd.

Dewen Chen

Tao Wang

And

Beijing Century High-Tech Investment Co., Ltd

LOAN ASSIGNMENT AND EQUITY INTEREST TRANSFER AGREEMENT

March 31, 2015



--------------------------------------------------------------------------------

1.   Loan Assignment and Equity Interest Transfer      2    2.  
Representations, Warrants and Undertakings      3    3.   Non-disclosure
Obligation      4    4.   Notices      5    5.   Applicable Law and Dispute
Resolution      5    6.   Others      6   



--------------------------------------------------------------------------------

Loan Assignment and Equity Interest Transfer Agreement

This loan assignment and equity interest transfer agreement (this “Agreement”)
is entered into as of March 31, 2015 by the following parties in Beijing, the
People’s Republic of China (“PRC”).

Party A: Beijing AmazGame Age Internet Technology Co., Ltd., with the registered
address of No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone,
Shijingshan District, Beijing;

Party B: Dewen Chen, with the address of B Tower, Changyou Building, No.65
Bajiao East Road, Shijingshan District, Beijing and the ID number of
352101197504040811;

Party C: Beijing Century High-Tech Investment Co., Ltd, with the registered
address of No.1 Zhong Guan Cun Dong Lu, Sohu Internet Plaza 10-08, Haidian
District, Beijing;

Party D: Beijing Gamease Age Digital Technology Co., Ltd., with the registered
address of Floor 2, east wing of Jing Yan Restaurant, No.29 Shijingshan Road,
Shijingshan District, Beijing;

Party E: Tao Wang, with the address of Floor 2, east wing of Jing Yan
Restaurant, No.29 Shijingshan Road, Shijingshan District, Beijing and the ID
number of 352101197504300812.

WHEREAS

 

1. Party A is a wholly foreign-owned enterprise duly incorporated and validly
existing under the PRC laws;

 

2. Party C is a limited liability company duly incorporated and validly existing
under the PRC laws;

 

3. Party D is a limited liability company duly incorporated and validly existing
under the PRC laws;

 

4. Party B and Party E are PRC citizens; and Party B is the shareholder of Party
D holding 40% equity interest therein by contributing RMB 4,000,000 to Party D
(“Party B’s Original Capital Contribution”);

 

1



--------------------------------------------------------------------------------

5. Party A, Party B and former shareholder of Party D Mr. Yaobin Wang entered
into a loan assignment and equity transfer agreement on June 23, 2010 (“Original
Loan Assignment Agreement”), according to which Party B agreed to inherit an
interest-free loan of RMB 4,000,000 that Yaobin Wang has loaned from Party A.
For consideration of the aforementioned loan assignment, Party B shall receive
40% equity interest of Party D from Yaobin Wang. Based on this, Party A and
Party B entered into a loan agreement (“Original Loan Agreement”) on June 23,
2010, according to which Party A agreed Party B to inherit the interest-free
loan of RMB 4,000,000 that Yaobin Wang has loaned from Party A, and Party B
confirms that as consideration of the assignment of the aforementioned loan,
Party B had received 40% equity interest in Party D;

 

6. Party A and Party B entered in an Equity Interest Pledge Agreement and an
Equity Interest Purchase Agreement on June 23, 2010 based on the aforesaid
Original Loan Assignment Agreement, Original Loan Agreement and other relevant
agreements entered into by Party A and Party D;

 

7. Party A, Party B, Party D and Party E entered into a Business Operation
Agreement (“Original Business Operation Agreement”) on June 23, 2010;

 

8. Party B would like to transfer its 40% equity interest in Party D to Party C,
and Party C would like to accept such equity interest transfer and be assigned
such interest-free loan of RMB 4,000,000 borrowed by Party B from Party A and
the related rights and obligations; and Party C agrees to accept the rights and
obligations under the Original Loan Assignment Agreement, the Original Loan
Agreement, the Equity Interest Pledge Agreement and the Equity Interest Purchase
Agreement as the shareholder of Party D.

NOW, THEREFORE, in order to clarify the parties’ rights and obligations, through
friendly consultations, the parties hereby agree as follows:

 

1. Loan Assignment and Equity Interest Transfer

 

  1.1 Subject to the terms and conditions of this Agreement, Party B agrees to
transfer 40% equity interest (“Transferred Equity Interest”) in party D held by
it to Party C and Party C agrees to accept such Transferred Equity Interest; and
Party A agrees such equity interest transfer.

 

  1.2 Party A, Party B and Party C agrees that the purchase price of the
Transferred Equity Interest shall be the Party B’s Original Capital Contribution
responding to the Transferred Equity Interest, which is RMB 4,000,000.

 

  1.3 All parties agree that, as the consideration of the Transferred Equity
Interest, Party C will be assigned from Party B the loan of RMB 4,000,000 which
was borrowed by Party B from Party A; and Party C agrees to enter into a loan
agreement with Party A according to terms and conditions required by Party A in
order to specify the rights and obligations regarding such loan.

 

  1.4 According to clause 1.3 of the Agreement, Party A, Party B and Party C
agrees that the purchase price of the Transferred Equity Interest under this
Agreement shall be deemed as having been paid on the date of the Agreement, and
Party C shall be free from any further payment to Party B additionally with
respect to the Transferred Equity Interest.

 

  1.5 Party A, Party B and Party C agree that on the date of this Agreement,
Party C shall be the shareholder of Party D and be registered in the register of
members of Party D.

 

2



--------------------------------------------------------------------------------

  1.6 Party E agrees to waive its preemptive right regarding the Transferred
Equity Interest, and all Parties agree that upon completion of equity transfer
from Party E to Party C, the Original Loan Agreement, the Equity Interest Pledge
Agreement, the Equity Interest Purchase Agreement and the Original Business
Operation Agreement and corresponding power of attorney between them will be
terminated (the aforementioned agreements will be address as “To-be-terminated
Agreements” jointly); all Parties agree that upon completion of equity transfer
from Party E to Party C, To-be-terminated Agreements shall no longer have legal
effect to the Parties and no pending rights and obligations related to
To-be-terminated Agreements shall exist; all parties agree that Party C will
accept the rights and obligations of Party B under To-be-terminated Agreements
from the Effective Date of this Agreement; all Parties agree that upon
termination of To-be-terminated Agreements, all Parties agree to waive any
rights and obligations (if applicable) raised by the implementation and
termination of To-be-terminated Agreements. Party B will be no longer the
shareholder of Party D and then no longer to have the rights or undertake the
obligations of a shareholder of Party D.

 

  1.7 As of the date of this Agreement, Party C will be the shareholder of Party
D and shall agree to enter into the Equity Interest Pledge Agreement and the
Equity Interest Purchase Agreement with Party A according to Party A’s
requirement and enter into a business operation agreement and a power of
attorney with Party A and Party D according to Party A’s requirement.

 

  1.8 In case that Party B should bear any tax or tax obligations raised by
exchanges under this agreement, Party A, Party C and Party D herein agree to
fully bear and reimburse the tax, overdue fine and other cost raised by such
incidents to protect Party B from any lost and bear joint liability to Party B
on this matter.

 

2. Representations, Warranties and Undertakings

 

  2.1 Party B hereby represents, warrants and undertakes that:

 

  (1) Party B is the only lawful holder of the Transferred Equity Interest and
has the power and right to execute, deliver this Agreement and perform the
obligations hereunder. This Agreement will legally and validly bind Party B and
is enforceable according to its provisions;

 

  (2) Party B has not sold, transferred, pledged or otherwise disposed of its
equity interests or other interests in Party D, or permitted setting up
encumbrances thereon except the equity interest pledge and other third party
rights setting up for the interest of Party A;

 

  (3) Party B agrees to pass a resolution at the shareholders’ meeting of Party
D regarding the transfer of the Transferred Equity Interest; and

 

3



--------------------------------------------------------------------------------

  (4) Party B agrees to assist Party C in the amendment of registration with
relevant Industry and Commerce administrative authorities regarding the
Transferred Equity Interest immediately after signing the Agreement.

 

  2.2 Party C hereby represents, warrants and undertakes that:

 

  (1) Party C has the power and right to execute, deliver this Agreement and
perform the obligations thereunder. This Agreement will legally and validly bind
Party C and is enforceable according to its provisions;

 

  (2) Party C agrees to enter into a loan agreement with Party A according to
terms and conditions agreed by Party A; and

 

  (3) Party C, as the shareholder of Party D, agrees to pledge all its equity
interest in Party D to Party A and authorize Party A the option to purchase such
equity interest; and Party C agrees to enter into the Equity Interest Pledge
Agreement, the Equity Interest Purchase Agreement, a business operation
agreement and POA according to Party A’s requirement on the date of this
Agreement.

 

3. Non-disclosure Obligation

All parties acknowledge and confirm that any verbal or written materials
switched from each other in relation to the Agreement shall be confidential.
Each party shall keep all such materials confidential and shall not disclose any
information to any third party without prior obtaining other parties’ written
consent, except in the following situations:

 

  (a) Information which the public is aware of or should be aware of, while only
which is not disclosed by the information receipt to the public in liberty;

 

  (b) Information which the law or rules of security exchange requires
disclosure; or

 

  (c) If any party is required to disclose such information to its legal or
financial counsel regarding the transaction in the Agreement, such legal or
financial counsel shall have the similar non-disclose obligation to this term.
Any revelation from the working staff or engaged institution of any party shall
be deemed as revelation from such party and it shall bear the default liability
of the Agreement. This term will survive any invalidity, dissolution,
termination or unenforceability of the Agreement regardless reasons.

 

4



--------------------------------------------------------------------------------

4. Notices

Notices or other communications required to be given by any party pursuant to
the Agreement shall be in written and delivered personally or mail or facsimile
to the following addresses of other party or other address as the sending party
has been notified by other party from time to time. The date when the notice is
deemed to be duly served shall be determined as the follows: (a) a notice
delivered personally is deemed duly served upon the delivery; (b) a notice sent
by mail is deemed duly served the seventh (7th) day after the date when the air
registered mail with postage prepaid has been sent out (as is shown on the
postmark), or the fourth (4th) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.

Party A: Beijing AmazGame Age Internet Technology Co., Ltd.

Address: No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone,
Shijingshan District, Beijing

Postal Code: 100043

Party B: Dewen Chen

Address: B Tower, Changyou Building, No.65 Bajiao East Road, Shijingshan
District, Beijing

Postal Code: 100043

Party C: Beijing Century High-Tech Investment Co., Ltd.

Address: No.1 Zhong Guan Cun Dong Lu, Sohu Internet Plaza 10-08, Haidian
District, Beijing

Postal Code: 100190

Party D: Beijing Gamease Age Digital Technology Co., Ltd.

Address: Floor 2, East wing, Yan Jing Restaurant, No.29 Shijingshan Road,
Shijingshan District, Beijing

Postal Code: 100043

Party E: Tao Wang

Address: East wing, Yan Jing Restaurant, No.29 Shijingshan Road, Shijingshan
District, Beijing

Postal Code: 100043

 

5. Applicable Law and Dispute Resolution

 

  5.1 The execution, validity, performance and interpretation of the Agreement
and the disputes resolution under the Agreement shall be governed by PRC laws

 

  5.2 Any dispute arises from the execution of the Agreement or in relation to
the Agreement shall be settled through friendly negotiation.

 

  5.3 In case no settlement can be reached through consultation within thirty
(30) days after such dispute is raised, each party can submit such matter to
Beijing Arbitration Commission in accordance with its then effective rules. The
arbitration award shall be final and bind each party and each party shall
perform the arbitration award accordingly. Each party shall have the rights and
perform the obligations of the Agreement other than the dispute matter while any
dispute is raised or in process of arbitration.

 

5



--------------------------------------------------------------------------------

6. Others

 

  6.1 The heading of the Agreement are for the convenience of reference only and
shall not be used to explain, interpret or otherwise affect the meaning of each
provision of the Agreement.

 

  6.2 Each party confirm that the Agreement constitutes the entire agreement and
consent of the content of the Agreement upon effectiveness and replaces the
entire verbal or/and written agreement and consent in relation to the content of
the Agreement before the Agreement becoming effective.

 

  6.3 The Agreement shall bind each party and their heirs, successors and
permitted assignees, and is established only for the interest of the aforesaid.

 

  6.4 Any delay of performing its rights under the Agreement shall not be deemed
as a waiver of such right or affect its future performing of the rights.

 

  6.5 If any provision of this Agreement is judged by courts or arbitration
institution which have jurisdiction as void, invalid or non-enforceable shall
not affect or impair the validity and enforceability of other provisions.
However, each party of the Agreement shall cease performing such void, invalid
or non-enforceable provisions and shall amend such provisions to the extent that
such matter and situation are valid and enforceable within the scope of nearing
the original meaning of the provisions.

 

  6.6 Any matters excluded in this Agreement shall be negotiated by the Parties.
Any amendment and supplement of this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed as a part of this Agreement and shall have the same legal effect as this
Agreement.

 

  6.7 This Agreement is executed with five (5) original copies; each party holds
one (1) original copy and each original copy has the same legal effect.

IN WITNESS THEREFORE, the parties hereof have caused this Agreement to be
executed by themselves or their legal representatives or their duly authorized
representatives as of the date first written above.

 

6



--------------------------------------------------------------------------------

[Signing Page]

Party A: Beijing AmazGame Age Internet Technology Co., Ltd.

(seal)

Signature:                                         

Party B: Dewen Chen

Signature:                                         

Party C: Beijing Century High-Tech Investment Co., Ltd.

Signature:                                         

Party D: Beijing Gamease Age Digital Technology Co., Ltd.

(seal)

Signature:                                         

Party E: Tao Wang

Signature:                                         

 

7